Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 1 of 10




                                       4:19-cv-77
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 2 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 3 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 4 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 5 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 6 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 7 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 8 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 9 of 10
Case 4:19-cv-00077-REB Document 1 Filed 03/04/19 Page 10 of 10
